Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-7, 10, 11, 20, 21 are canceled. New claims 22-34 are added.
Claims 8, 13, 15, 18, 19 are amended. Claims 12, 19 are withdrawn.
The above amendments encompass the claim sets submitted 5/31/2022 and 8/26/2022.
Claims 8, 9, 13-18, 22-34 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 3/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. (previous objection, withdrawn) Claims 14, 16 were objected to because of informalities.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
4. (previous rejection, withdrawn) Claims 13-18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 102 / 103
5. (previous rejection, withdrawn) Claims 8, 9 were rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McLaughlin et al. (WO2015191508; previously cited).
Applicant contends: claim 8 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
6. (previous rejection, withdrawn) Claims 13-18 were rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (cited above) in view of Li et al. (‘Production and Characterization of Novel Recombinant Adeno-Associated Virus Replicative-Form Genomes; A Eukaryotic Source of DNA for Gene Transfer,” PLoS ONE 8(8): e69879 (2013))(cited in applicant’s IDS submitted 5/6/2020).
Applicant contends: Li et al. pertains to DNA for non-viral gene transfer; the present claims pertain to rAAV particles; a person of ordinary skill would not have combined Li et al.’s discussion with the disclosure of McLaughlin et al.
In view of applicant’s amendments and arguments, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claim 13 was rejected under 35 U.S.C. 103 as being unpatentable over Pugachev et al. (US20110003884; previously cited) in view of Ramanathan et al. (US20110262394; previously cited) in view of Wu et al. (“Effect of Genome Size on AAV Vector Packaging,” Molecular Therapy, Vol. 18, No. 1: 80-86 (2010); previously cited).
Applicant contends: Pugachev et al. does not single out use of rAAV particle, let alone one comprising CELiD-derived DNA as recited in claim 13; Ramanathan et al. does not disclose AAV particle comprising CELiD derived DNA; Wu et al. is not concerned with production of rAAV comprising CELiD-derived DNA as claimed.
In view of applicant’s amendments, the rejection is withdrawn.

8, Claims 8, 9, 13-18, 22-34 are allowable (See the PTO-413B: Examiner-Initiated Interview Summary and claim set submitted 8/26/2022). Claims 12, 19, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions II and III and species inventions, as set forth in the Office action mailed on 7/1/2021, is hereby withdrawn and claims 12, 19 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
9. The following is an examiner’s statement of reasons for allowance: the particles as recited in claims 8, 13 are free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10. Claims 8, 9, 12-19, 22-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648